Citation Nr: 1219104	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for right carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for left carpal tunnel syndrome (CTS).

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to an initial disability rating in excess of 10 percent for chronic tendonitis of the right hand.

7.  Entitlement to an initial disability rating in excess of 10 percent for chronic tendonitis of the left hand.

8.  Entitlement to an initial compensable evaluation for residuals of anal fissure with hemorrhoids.

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty from June 1982 to October 1982, and from August 1983 to January 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

Concerning the claim where the Veteran seeks an increased initial rating for his service-connected chronic tendonitis of his left and right hand, in January 2007 the RO granted a noncompensable evaluation for both, and assigned an effective date of November 1, 2006.  Later, as noted as part of a March 2011 Decision Review Officer Decision, the disability rating assigned to both the left and right hand was increased to 10 percent, remaining effective from November 1, 2006.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes the Veteran was represented by an accredited representative during part of his appeal.  The representative informed the Veteran and the RO in December 2008 that he withdrew from representation of the Veteran prior to the appeal being certified to the Board.  Thus, the withdrawal was timely and compliant.  See 38 C.F.R. §§ 20.608(a), 14.631 (2011).

The Board also observes that the Veteran in November 2007 submitted a notice of disagreement concerning initial ratings assigned to his bilateral pes planus and plantar fasciitis, cervical spine degenerative disc disease, and umbilical hernia repair scarring.  The RO discussed these issues as part of a statement of the case (SOC) issued in May 2008.  The Veteran, however, specifically omitted these claims from his January 2009 substantive appeal, and, as such, they are not now before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted his claims for service connection in June 2006.  See VA Form 21-526.

Review of the Veteran's service treatment records shows that an October 1990 pre-enlistment physical examination report made no mention (to include the presence of clinically-based findings) of any of the Veteran's currently claimed disorders.  The Veteran complained of right knee pain in July 1986 following wrestling; a right knee contusion was diagnosed.  Another July 1986 treatment record shows findings of right knee redness and swelling.  A right knee hyperflexion injury was also diagnosed in July 1986.  A May 1987 X-ray report shows that Veteran complained of left knee pain for two weeks; examination was normal.  A November 2003 treatment record notes complaints for eight days of right knee pain following an injury sustained while wrestling.  The Veteran complained of limited range of motion and gait, and of locking.  Medical collateral ligament injury was diagnosed.  A July 2004 shows complaints made by the Veteran regarding "weak hands."  Examination showed bilateral hand strength to be 4/5, with intact sensation, and positive Phalen's test.  The supplied diagnosis was rule out CTS.  A July 2004 X-ray report, administered to evaluate for CTS, showed no significant radiographic abnormalities were detected.  A January 2005 neurology clinic treatment record showed left wrist palpable focal tenderness; no evidence of myopathy was diagnosed.   An August 2005 health record notes that the Veteran was seen for his hands.  Problems were noted to include folliculitis, dyshidrosis, and hemorrhoids.  Medications were listed to apply to the hands and the face.  Diagnoses were not provided.  An October 2005 final report from University of North Carolina Hospitals (UNC Hospitals) shows a diagnosis of suspected bilateral CTS.  A November 2005 private medical record shows that the Veteran was seen at UNC Hospitals, at which time he was provided an elbow brace and a splint for right hand CTS.  A January 2006 treatment record from UNC Hospitals shows that the Veteran was supplied bilateral splints, for treatment of bilateral CTS.  A January 2006 final report from UNC Hospitals shows that suspected bilateral CTS was diagnosed.  

In the course of a July 2006 VA fee-basis examination the Veteran complained of chronic PFB affecting his face and head.  He noted that this had been occurring for the past five years.  He complained of intermittent itching, as often as four times a week.  He described 200 attacks in the past year.  The skin problems were limited to areas exposed to the sun, his head and his face.  He also gave a history of chronic bilateral hand problems, including carpal tunnel syndrome.  He described this as occurring the past two years.  The Veteran also complained of bilateral knee problems, occurring for the past 12 years.  He alleged that this was the result of injury sustained during airborne operations and wrestling.  The Veteran also provided a history of hemorrhoids, which he claimed had been essentially constant for the past 20 years.  



Examination of the Veteran, pertaining to his skin, showed an elevated scar in the umbilical area, and contact dermatitis on the left hand.  The examiner commented that the skin on the right hand, face, and head appeared normal.  Bilateral knee examination showed no signs of edema, effusion, weakness, tenderness, heat, abnormal movement, or guarding.  Range of motion of both knees was from zero to 140 degrees.  Bilateral hand and knee X-ray results were reported to be normal.  

Hand dexterity testing showed that the Veteran could, bilaterally, with his fingers approximate the transverse crease of the palm.  Range of motion testing showed that with the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and tip of the fingers was 0 centimeters (cm.) with all fingers.  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and all fingers was 0 cms.  Right hand strength was slightly reduced compared to the left.  Range of motion of the right and left thumbs was reported as:  radial abduction to 70 degrees, palmar abduction to 70 degrees, MP (metacarpal phalangeal joint) flexion to 60 degrees, IP (interphalangeal) flexion to 60 degrees, and the opposition of the thumbs was within normal limits.  On the right and left sides, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Range of motion of the right and left index fingers was:  DIP (distal interphalangeal) flexion to 70 degrees, PIP (proximal interphalangeal joint) flexion to 110 degrees, and MP flexion to 90 degrees.  On the right and left sides, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Right and left ring finger range of motion was reported as:  DIP flexion to 70 degrees, PIP flexion to 110 degrees, and MP flexion to 90 degrees.  On the right and left sides, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Right and left little finger ranges of motion were reported to show:  DIP flexion to 70 degrees, PIP flexion to 110 degrees, and MP flexion to 90 degrees.  On the right and left sides, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.



Rectal examination showed a fissure at the posterior rectum, internal hemorrhoids were present which were reducible.  No evidence of bleeding was reported.  Frequent recurrence was reported, as well as the presence of excessive redundant tissue.  

Neurological examination of the upper extremities showed normal motor function.  Sensory function was normal.  Examination of the hands and wrists revealed absent Tinel's sign.  Phalen's test was negative.  

The examiner commented that, regarding the Veteran's claimed PFB, bilateral CTS, and bilateral knee disorders, a diagnosis was not provided as no pathology was present to render a diagnosis.  

The Veteran was also afforded several VA examinations in February 2010.  A hands, thumbs, and fingers examination report shows that the Veteran complained of bilateral hand joint pain since 2004.  X-ray examination of the hand's was normal.  The Veteran complained of pain at all MCP, PIP, and DIP joints of all fingers excluding MCP of thumb.  He added they are consistently tender to touch and upon repetitive activity. 

Examination of the left index finger showed no objective evidence of pain on active range of motion testing, with normal extension of the DIP, PIP, and MP joint to 0 degrees.  There was not a gap between the index finger and proximal transverse crease of the left hand on maximal flexion of the finger.  After repetitive use, pain was not objectively shown, and no additional limitation of motion was observed.  

Examination of the right index finger showed objective evidence of pain on active range of motion testing, with normal extension of the DIP, PIP, and MP joint to 0 degrees.  After repetitive use, pain was not objectively shown, and no additional limitation of motion was observed.  Examination of the left and right long fingers showed no objective evidence of pain on active range of motion testing, with normal extension of the DIP, PIP, and MP joint to 0 degrees.  There was not a gap between the long finger and proximal transverse crease of the left hand on maximal flexion of the finger.  After repetitive use, pain was not objectively shown, and no additional limitation of motion was observed.  Examination of the left and right ring fingers showed no objective evidence of pain on active range of motion testing, and after repetitive use, pain was not objectively shown, and no additional limitation of motion was observed.  Examination of the left and right little fingers objective evidence of pain on active range of motion testing was not observed, and after repetitive use, pain was not objectively shown, and no additional limitation of motion was observed.  Examination of the left and right thumbs showed that no gap was present between the thumb pad and the fingers, and there was no objective pain, including after repetitive use testing.  

No digits were ankylosed or deformed.  The examiner did note decreased strength with pushing, pulling, and twisting, but not decreased dexterity for twisting, probing, writing, touching, and expression.  

Following examination of the Veteran's hands, the supplied diagnosis was hand pain without objective evidence of joint degeneration or dysfunction.  

Joints examination showed complaints of bilateral knee pain since 2000.  The Veteran did not supply a history of knee trauma.  Bilateral X-ray examination showed early degenerative changes of both knees.  The supplied diagnosis was right knee arthritis.  

A skin examination notes that the Veteran was specifically examined for PFB.  The Veteran denied treatment for this in the past year.  Examination showed that the Veteran was presently unaffected, but that he would report back for photos of his face and head showing affected rash on his scalp and face.  The supplied diagnosis was PFB "(inactive currently)."  The report also noted that photos were taken and submitted.  

A rectum and anus report shows that the Veteran noted first having hemorrhoids in 1996.  He added that the burning and itching was improved with medication use.  The Veteran gave a history of occasional bleeding.  There was no history provided of perianal discharge.  Examination showed internal hemorrhoids, .5 centimeters in size.  No evidence of thrombosis was reported, but bleeding was shown.  Fissures were not indicated.  Evidence of excessive redundant tissue was observed.  Also, rectal prolapsed was not present.  

For the following reasons, remand is unfortunately necessary concerning all eight issues presently before the Board on appeal.  While cognizant of the fact that this is a "paperless" case, the VA fee-basis private physician who conducted the July 2006 examination and the VA physician who conducted the February 2010 examination each did not appear to have reviewed the Veteran's "claims file," in this case including the Veteran's service treatment records.  To this, applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2011); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).

Further, the medical findings/opinions (or lack thereof) concerning each claim now before the Board for appellate consideration addressed in the VA examinations are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  



In addition to the fact that VA examiners did not have an opportunity to review the Veteran's medical records, the Veteran was found to have folliculitis during his active service (August 2005), and was also prescribed medication to apply to his face.  While on VA examination in July 2006 the examiner did not provide a diagnosis of folliculitis as no associated pathology was demonstrated, in the course of the February 2010 examination, the examiner provided a diagnosis of PFB, albeit at that time "inactive currently."  As the Veteran was diagnosed in-service with follicultis and while it appears he has suffered from a skin disorder since his service separation, a nexus opinion should be sought.  The Board also notes at this juncture that the requirement of the existence of a current disability for service connection claims is satisfied when a claimant has the disability at the time he files his claim or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to the bilateral CTS and bilateral knee service connection claims, while these claimed disorders were not diagnosed in the course of either the July 2006 or February 2010 VA examinations, they were diagnosed during the Veteran's active military service.  Another VA examination is required concerning these claims, as the medical examinations/findings/opinions which have taken place to date are defective, as they were not formulated within the context of a review of those clinical records pertaining to the medical condition of the Veteran's hands/wrists and knees during service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In regards to the initial increased rating claims now before the Board, tendonitis of the bilateral hands and residuals of anal fissure with hemorrhoids, again, as the VA examiners are not shown to have had an opportunity to review records of prior examinations and treatment (including service treatment record findings), these examination findings are considered to be inadequate.  38 C.F.R. § 3.326 (2011); Green.  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, in readjudicating these increased initial rating claims the RO must consider the Hart decision.  The Board also notes that as the Veteran perfected appeals to the initial ratings assigned following the grant of service connection for his service-connected bilateral hand tendonitis and for his residuals of anal fissure with hemorrhoids, the Board has characterized these issues in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination with an appropriate specialist in order to determine the nature, severity and etiology of any diagnosed PFB, right and/or left CTS, and right and/or left knee disorder(s), to include such clinical findings dated during the instant appeal period.  McLain.  The claims file, to include the Veteran's service treatment records and any and all post-service medical records (here, in "paperless" form), must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

Based on examination findings and a review of the claims file, the examiner should specifically express an opinion as to following: 

a.  Has the Veteran developed PFB, right and/or left CTS, and a right and/or left knee disorder, and; if so, please specify the diagnosis (or diagnoses).

b.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any PFB, right and/or left CTS, and a right and/or left knee disorder diagnosed in the course of this appeal had its onset during service; or, was such a disorder caused by any incident or event that occurred during service.

The examiner is advised the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship. 

The examiner is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language.

A clear rationale for all opinions would be helpful - including notations to specifically-identified facts and medical principles (i.e., what particular medical records, other evidence) - and of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), review of all pertinent records in the Veteran's electronic claims file must be made available to the examiner for review. 

2.  The RO/AMC should also schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected chronic tendonitis of the right and left hands.  The electronic claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent symptomatology should be annotated in the examination report. 

The examiner should provide a full discussion of symptoms associated with the Veteran's service-connected chronic tendonitis of the right and left hands.  All conclusions must be supported by complete rationale.

3.  The RO/AMC should also schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected residuals of anal fissure with hemorrhoids.  The electronic claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology should be annotated in the examination report. 

The examiner should provide a full discussion of symptoms associated with the Veteran's service-connected residuals of anal fissure with hemorrhoids.  All conclusions must be supported by complete rationale.





4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  In so doing, the RO should also consider whether "staged" ratings are appropriate in light of Fenderson for the initial increased rating claims now on appeal.  If the determination remains in any respect adverse, the Veteran should be furnished a supplemental statement of the case (SSOC), and afforded an appropriate period of time to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


